Luke, J. 1.
The single ground of the amendment to the motion for a new trial complains of the admission of certain documentary evidence. The ground, however, does not set forth the evidence either literally or in substance, nor is such evidence attached as an exhibit to the ground. It follows, under repeated rulings of this court and of the Supreme Court, that the ground is too defective to be considered by this court.
2. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J.,‘ concur.